Per Curiam,
The affidavit of defence in this case was insufficient. It is true the return of the sheriff to the suit in Kanawha County, West Virginia, might not be conclusive of the fact that Geo. B. Dimmick, upon whom the writ of summons was served, was the President of the Wyoming Manufacturing Company. *626The record of that suit shows, however, that, at a certain stage in the proceedings, the defendant company appeared. We find in said record the following entry: “ This day came the parties, by their
attorneys, and, for pleas in this behalf, the defendant says that it did not assume in manner and form as the plaintiff in their declaration have alleged, and of this it puts itself upon the country, and the plaintiff doth the like.” The record further proceeds to state that, neither party requiring a jury, a jury is waived, etc. The affidavit alleges that the trial by jury was waived without defendant’s knowledge or consent, and that no one was authorized by it to do so, but it carefully abstains from saying that it had never authorized an attorney to act for it in the 'case, and that the plea was not entered by its attorney. If the judgment was entered in West Yirginia by fraud or collusion, the court in which it was entered is the proper one to redi'ess that wrong. It is a matter with which we have nothing to do.
Judgment affirmed. T. R.